Exhibit 10.65







PURCHASE AND SALE CONTRACT




BETWEEN










VMS NATIONAL PROPERTIES JOINT VENTURE,













AS SELLER













AND













MC REALTY ADVISERS, LLC,

an Arizona limited liability company













AS PURCHASER













FOREST RIDGE APARTMENTS

















ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

6

2.1

Purchase and Sale

6

2.2

Purchase Price and Deposit

6

2.3

Escrow Provisions Regarding Deposit

7

ARTICLE III

FEASIBILITY PERIOD

8

3.1

Feasibility Period

8

3.2

Expiration of Feasibility Period

9

3.3

Conduct of Investigation

9

3.4

Purchaser Indemnification

10

3.5

Property Materials

11

3.6

Property Contracts

12

ARTICLE IV

TITLE

12

4.1

Title Documents

12

4.2

Survey

12

4.3

Objection and Response Process

13

4.4

Permitted Exceptions

13

4.5

Existing Deed of Trust

14

4.6

Purchaser Financing

14

ARTICLE V

CLOSING

14

5.1

Closing Date

14

5.2

Seller Closing Deliveries

14

5.3

Purchaser Closing Deliveries

15

5.4

Closing Prorations and Adjustments

16

5.5

Post Closing Adjustments

19

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

20

6.1

Seller's Representations

20

6.2

AS-IS

20

6.3

Survival of Seller's Representations

21

6.4

Definition of Seller's Knowledge

22

6.5

Representations And Warranties Of Purchaser

22











ARTICLE VII

OPERATION OF THE PROPERTY

23

7.1

Leases and Property Contracts

23

7.2

General Operation of Property

23

7.3

Liens

24

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

24

8.1

Purchaser's Conditions to Closing

24

8.2

Seller's Conditions to Closing

24

ARTICLE IX

BROKERAGE

25

9.1

Indemnity

25

9.2

Broker Commission

26

9.3

Broker Signature Page

26

9.4

Licensing Disclosure

26

ARTICLE X

DEFAULTS AND REMEDIES

26

10.1

Purchaser Default

26

10.2

Seller Default

27

ARTICLE XI

RISK OF LOSS OR CASUALTY

27

11.1

Major Damage

27

11.2

Minor Damage

28

11.3

Repairs

28

ARTICLE XII

EMINENT DOMAIN

28

12.1

Eminent Domain

28

ARTICLE XIII

MISCELLANEOUS

29

13.1

Binding Effect of Contract

29

13.2

Exhibits And Schedules

29

13.3

Assignability

29

13.4

Binding Effect

29

13.5

Captions

29

13.6

Number And Gender Of Words

29

13.7

Notices

29

13.8

Governing Law And Venue

31

13.9

Entire Agreement

31

13.10

Amendments

32

13.11

Severability

32





13.12

Multiple Counterparts/Facsimile Signatures

32

13.13

Construction

32

13.14

Confidentiality

32

13.15

Time Of The Essence

32

13.16

Waiver

32

13.17

Attorneys Fees

33

13.18

Time Periods

33

13.19

1031 Exchange

33

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.

34

13.21

No Exclusive Negotiations

34

13.22

ADA Disclosure

34

13.23

No Recording

34

13.24

Relationship of Parties

34

13.25

Dispute Resolution

34

13.26

AIMCO Marks

35

13.27

Non-Solicitation of Employees

35

13.28

Survival

35

13.29

Multiple Purchasers

35

ARTICLE XIV

LEAD–BASED PAINT DISCLOSURE

36

14.1

Disclosure

36

14.2

Consent Agreement

36














PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 15th
day of March, 2007 (the "Effective Date"), by and between VMS NATIONAL
PROPERTIES JOINT VENTURE, having an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 ("Seller"), and MC REALTY ADVISERS, LLC, an
Arizona limited liability company, having a principal address at 8553 E. San
Alberto Drive, Scottsdale, Arizona 85258 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.

Seller owns the real estate located in Coconino County, Arizona, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Forest Ridge Apartments.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

1.1

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this ARTICLE 1.

1.1.1

"ADA" shall have the meaning set forth in Section 13.22.

1.1.2

"Additional Deposit" shall have the meaning set forth in Section 2.2.2.

1.1.3

"AIMCO" shall have the meaning set forth in Section 14.2.

1.1.4

"AIMCO Marks" means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or AIMCO in
the marketing, operation or use of the Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).

1.1.5

[Intentionally left blank].

1.1.6

[Intentionally left blank].

1.1.7

[Intentionally left blank].

1.1.8

"Broker" shall have the meaning set forth in Section 9.1.











1.1.9

"Business Day" means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the States of Colorado, Texas or Arizona.

1.1.10

"Closing" means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.

1.1.11

"Closing Date" means the date on which date the Closing of the conveyance of the
Property is required to be held pursuant to Section 5.1.

1.1.12

"Code" shall have the meaning set forth in Section 2.3.6.

1.1.13

"Consent Agreement" shall have the meaning set forth in Section 14.2.

1.1.14

"Consultants" shall have the meaning set forth in Section 3.1.

1.1.15

"Court" shall have the meaning set forth in Section 13.8.

1.1.16

"Damage Notice" shall have the meaning set forth in Section 11.1.

1.1.17

"Deed" shall have the meaning set forth in Section 5.2.1.

1.1.18

"Deed of Trust" shall have the meaning set forth in ­Section 4.5.

1.1.19

"Deposit" means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit and the Additional Deposit.

1.1.20

"Escrow Agent" shall have the meaning set forth in Section 2.2.1.

1.1.21

"Excluded Permits" means those Permits which, under applicable law, are
nontransferable and such other Permits, if any, as may be designated as Excluded
Permits on Schedule 1.1.21.

1.1.22

"Existing Survey" shall have the meaning set forth in Section 4.2.

1.1.23

"Feasibility Period" shall have the meaning set forth in Section 3.1.

1.1.24

"FHA " shall have the meaning set forth in Section 13.22.

1.1.25

"Final Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.26

"Fixtures and Tangible Personal Property" means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable.  The term "Fixtures and Tangible Personal Property" does
not include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
or (b) property owned or leased by any Tenant or guest, employee or other person
furnishing goods or services to the Property, or (c) property and equipment
owned by Seller, which in the ordinary course of business of the Property is not
used exclusively for the business, operation or management of the Property, or
(d) the property and equipment, if any, expressly identified in Schedule 1.1.26.

1.1.27

"General Assignment" shall have the meaning set forth in Section 5.2.3.

1.1.28

"Good Funds" shall have the meaning set forth in Section 2.2.1.

1.1.29

"Improvements" means all buildings and improvements located on the Land taken
"as is."

1.1.30

"Initial Deposit" shall have the meaning set forth in Section 2.2.1.

1.1.31

"Land" means all of those certain tracts of land located in the State of Arizona
described on Exhibit A, and all rights, privileges and appurtenances pertaining
thereto.

1.1.32

"Lease(s)" means the interest of Seller in and to all leases, subleases and
other occupancy contracts, whether or not of record, which provide for the use
or occupancy of space or facilities on or relating to the Property and which are
in force as of the Closing Date for the applicable Property.

1.1.33

"Leases Assignment" shall have the meaning set forth in Section 5.2.4.

1.1.34

"Lender" means Fannie Mae, whose servicer is Capmark Finance Inc., assignee of
the lender under the Loan.

1.1.35

[Intentionally left blank].

1.1.36

"Loan" means the indebtedness owing to Lender evidenced by the Deed of Trust.

1.1.37

[Intentionally left blank].

1.1.38

[Intentionally left blank].

1.1.39

"Loan Payoff" shall have the meaning set forth in Section 5.4.7.

1.1.40

"Losses" shall have the meaning set forth in Section 3.4.1.

1.1.41

"Materials" shall have the meaning set forth in Section 3.5.

1.1.42

"Miscellaneous Property Assets" means all contract rights, leases, concessions,
warranties, plans, drawings and other items of intangible personal property
relating to the ownership or operation of the Property and owned by Seller,
excluding, however, (a) receivables, (b) Property Contracts, (c) Leases, (d)
Permits, (e) cash or other funds, whether in petty cash or house "banks," or on
deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller's proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term "Miscellaneous Property
Assets" also shall include all of Seller's rights, if any, in and to the name
"Forest Ridge" as it relates solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates).

1.1.43

"Note" means that certain Multifamily Note in the original principal amount of
$8,667,809.00, dated January 18, 2007, executed by Seller and payable to the
order of Lender, as assigned to Capmark Finance Inc.

1.1.44

"Objection Deadline" shall have the meaning set forth in Section 4.3.

1.1.45

"Objection Notice" shall have the meaning set forth in Section 4.3.

1.1.46

"Objections" shall have the meaning set forth in Section 4.3.

1.1.47

"Permits" means all licenses and permits granted by any governmental authority
having jurisdiction over the Property owned by Seller and required in order to
own and operate the Property.

1.1.48

"Permitted Exceptions" shall have the meaning set forth in Section 4.4.

1.1.49

"Prohibited Person" means any of the following:  (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
"Executive Order"); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a "specially designated national" or "blocked person" on
the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC") at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.1.50

"Property" means (a) the Land and Improvements and all rights of Seller, if any,
in and to all of the easements, rights, privileges, and appurtenances belonging
or in any way appertaining to the Land and Improvements, (b) the right, if any
and only to the extent transferable, of Seller in the Property Contracts,
Leases, Permits (other than Excluded Permits), and the Fixtures and Tangible
Personal Property, and (c) the Miscellaneous Property Assets owned by Seller
which are located on the Property and used in its operation.

1.1.51

"Property Contracts" means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, or utility contracts and similar contracts,
excluding Leases, which relate to the ownership, maintenance, construction or
repair and/or operation of the Property, but only to the extent assignable by
their terms or applicable law (including any contracts that are assignable with
the consent of the applicable vendor), and not including (a) any national
contracts entered into by Seller, Property Manager, or AIMCO with respect to the
Property (i) which terminate automatically upon transfer of the Property by
Seller, or (ii) which Seller, in Seller's sole discretion, elects to terminate
with respect to the Property effective as of the Closing Date, or (b) any
property management contract for the Property.

1.1.52

"Property Contracts Notice" shall have the meaning set forth in Section 3.6.

1.1.53

"Property Manager" means the current property manager of the Property.

1.1.54

"Proration Schedule" shall have the meaning set forth in Section 5.4.1.

1.1.55

"Purchase Price" means the consideration to be paid by Purchaser to Seller for
the purchase of the Property pursuant to Section 2.2.

1.1.56

"Records Disposal Notice" shall have the meaning set forth in Section 5.4.12.

1.1.57

"Records Hold Period" shall have the meaning set forth in Section 5.4.12.

1.1.58

"Regional Property Manager" shall have the meaning set forth in Section  6.4.

1.1.59

"Rent Roll" shall have the meaning set forth in Section 3.5.3.

1.1.60

"Report" shall have the meaning set forth in Section 14.2.

1.1.61

"Required Assignment Consent" shall have the meaning set forth in Section  3.6.

1.1.62

"Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.63

"Response Notice" shall have the meaning set forth in Section 4.3.

1.1.64

"Seller's Indemnified Parties" shall have the meaning set forth in Section 
3.4.1.

1.1.65

"Seller's Property-Related Files and Records" shall have the meaning set forth
in Section  5.4.12.

1.1.66

"Seller's Representations" shall have the meaning set forth in Section 6.1.

1.1.67

"Survey" shall have the meaning ascribed thereto in Section 4.2.

1.1.68

"Survival Period" shall have the meaning set forth in Section 6.3.

1.1.69

"Survival Provisions" shall have the meaning set forth in Section 13.28.





1.1.70

"Tenant" means any person or entity entitled to occupy any portion of the
Property under a Lease.

1.1.71

"Tenant Deposits" means all security deposits, prepaid rentals, cleaning fees
and other refundable deposits and fees collected from Tenants, plus any interest
accrued thereon, paid by Tenants to Seller pursuant to the Leases.  Tenant
Deposits shall not include any non-refundable deposits or fees paid by Tenants
to Seller, either pursuant to the Leases or otherwise.

1.1.72

"Tenant Security Deposit Balance" shall have the meaning set forth in
Section 5.4.6.2.

1.1.73

"Terminated Contracts" shall have the meaning set forth in Section 3.6.

1.1.74

"Testing" shall have the meaning set forth in Section 14.2.

1.1.75

"Third-Party Reports" means any reports, studies or other information prepared
or compiled for Purchaser by any Consultant or other third-party in connection
with Purchaser's investigation of the Property.

1.1.76

"Title Commitment" shall have the meaning ascribed thereto in Section 4.1.

1.1.77

"Title Documents" shall have the meaning set forth in Section  4.1.

1.1.78

"Title Insurer" shall have the meaning set forth in Section 2.2.1.

1.1.79

"Title Policy" shall have the meaning set forth in Section  4.1.

1.1.80

"Uncollected Rents" shall have the meaning set forth in Section 5.4.6.1.

1.1.81

[Intentionally left blank.]

1.1.82

"Vendor Terminations" shall have the meaning set forth in Section 5.2.5.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.  Seller agrees to sell and convey the Property to Purchaser
and Purchaser agrees to purchase the Property from Seller, all in accordance
with the terms and conditions set forth in this Contract.

2.2

Purchase Price and Deposit.  The total purchase price ("Purchase Price") for the
Property shall be an amount equal to $19,750,000.00, which amount shall be paid
by Purchaser, as follows:

2.2.1

On the Effective Date, Purchaser shall deliver to Stewart Title Guaranty
Company, c/o Wendy Howell, National Commercial Closing Specialist, 1980 Post Oak
Boulevard, Suite 610, Houston, TX  77056, 800-729-1906 ("Escrow Agent" or "Title
Insurer")





an initial deposit (the "Initial Deposit") of $200,000.00 by wire transfer of
immediately available funds ("Good Funds").  The Initial Deposit shall be held
and disbursed in accordance with the escrow provisions set forth in Section 2.3.

2.2.2

On the day that the Feasibility Period expires, provided that Purchaser approves
the feasibility of the Property as provided in Section 3.2, Purchaser shall
deliver to Escrow Agent an additional deposit (the "Additional Deposit") of
$200,000.00 by wire by transfer of Good Funds.  The Additional Deposit shall be
held and disbursed in accordance with the escrow provisions set forth in Section
2.3.

2.2.3

[Intentionally left blank].

2.2.4

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 11:00 a.m. (in the
time zone in which Escrow Agent is located) on the Closing Date (or such earlier
time as required by Seller's lender).

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Purchaser, in its discretion, deems suitable, while
remaining consistent with Escrow Agents customary practices regarding such
investments, and all interest and income thereon shall become part of the
Deposit and shall be remitted to the party entitled to the Deposit pursuant to
this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or (ii) the date on which Escrow Agent shall be authorized to disburse
the Deposit as set forth in Section 2.3.3.  The tax identification numbers of
the parties shall be furnished to Escrow Agent upon request.

2.3.3

If the Deposit has not been released earlier in accordance with Section 2.3.2,
and either party makes a written demand upon Escrow Agent for payment of the
Deposit, Escrow Agent shall give written notice to the other party of such
demand.  If Escrow Agent does not receive a written objection from the other
party to the proposed payment within 5 Business Days after the giving of such
notice, Escrow Agent is hereby authorized to make such payment (subject to
Purchaser's obligation under Section 3.5.2 to return or certify the destruction
of all Third-Party Reports and information and Materials provided to Purchaser
as a pre-condition to the return of the Deposit to Purchaser).  If Escrow Agent
does receive such written objection within such 5-Business Day period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Contract or a final judgment or
arbitrator's decision.  However, Escrow Agent shall have the right at any time
to deposit the Deposit and interest thereon, if any, with the Maricopa County
Superior Court.  Escrow Agent shall give written notice of such deposit to
Seller and Purchaser.  Upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto with respect
to the provisions of this Section 2.3; provided, however, that (a) Escrow
Agent's signature hereon shall not be a prerequisite to the binding nature of
this Contract on Purchaser and Seller, and the same shall become fully effective
upon execution by Purchaser and Seller, and (b) the signature of Escrow Agent
will not be necessary to amend any provision of this Contract other than this
Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent's failure to file the reports Escrow Agent is required to file
pursuant to this section.

2.3.7

The provisions of this Section 2.3 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.  Subject to the terms of Section 3.3 and 3.4 and the right
of Tenants under the Leases, from the Effective Date to and including the date
which is 30 days after the Effective Date (the "Feasibility Period"), Purchaser,
and its agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall have the right from time to time to enter
onto the Property:

3.1.1

To conduct and make any and all customary studies, tests, examinations,
inquiries, and inspections, or investigations (collectively, the "Inspections")
of or concerning the Property (including, without limitation, engineering and
feasibility studies, evaluation of drainage and flood plain, soil tests for
bearing capacity and percolation and surveys, including topographical surveys,
Phase I environmental studies, and structural and physical inspections of the
Improvements);

3.1.2

To confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property;

3.1.3

To ascertain and confirm the suitability of the property for Purchaser's
intended use of the Property; and

3.1.4

To review the Materials at Purchaser's sole cost and expense.

3.2

Expiration of Feasibility Period.  If the results of any of the matters referred
to in Section 3.1 appear unsatisfactory to Purchaser for any reason or if
Purchaser elects not to proceed with the transaction contemplated by this
Contract for any other reason, or for no reason whatsoever, in Purchaser's sole
and absolute discretion, then Purchaser may elect to terminate the Agreement.
 However, if Purchaser approves of the matters in Section 3.1, then Purchaser
shall give written notice to that effect to Seller and Escrow Agent on or before
5:00 p.m., Phoenix, Arizona time, on the date of expiration of the Feasibility
Period.  If Purchaser fails to give written notice of approval, this Contract
shall terminate and be of no further force and effect subject to and except for
the Survival Provisions, and Escrow Agent shall forthwith return the Initial
Deposit to Purchaser (subject to Purchaser's obligation under Section 3.5.2 to
return or certify the destruction of all Third-Party Reports and information and
Materials provided to Purchaser as a pre-condition to the return of the Initial
Deposit).  If Purchaser provides Seller with written notice of acceptance prior
to the expiration of the Feasibility Period in strict accordance with the notice
provisions of this Contract, Purchaser's right to terminate under this
Section 3.2 shall be permanently waived and this Contract shall remain in full
force and effect, the Deposit (including both the Initial Deposit and, when
delivered in accordance with Section 2.2.2, the Additional Deposit) shall be
non-refundable, and Purchaser's obligation to purchase the Property shall be
non-contingent and unconditional except only for satisfaction of the conditions
expressly stated in Section 8.1.

3.3

Conduct of Investigation.  Purchaser shall not permit any mechanic's or
materialmen's liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
 Purchaser shall give notice to Seller a reasonable time prior to entry onto the
Property and shall permit Seller to have a representative present during all
Inspections conducted at the Property.  Purchaser shall take all reasonable
actions and implement all protections necessary to ensure that all actions taken
in connection with the investigations and inspections of the Property, and all
equipment, materials and substances generated, used or brought onto the Property
pose no material threat to the safety of persons or the environment and cause no
damage to the Property or other property of Seller or other persons.  All
information made available by Seller to Purchaser in accordance with this
Contract or obtained by Purchaser in the course of its Inspections shall be
treated as confidential information by Purchaser, and, prior to the purchase of
the Property by Purchaser, Purchaser shall use its best efforts to prevent its
Consultants from divulging such information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  The provisions
of this Section 3.3 shall survive the termination of this Contract, and if not
so terminated shall survive (except for the confidentiality provisions of this
Section 3.3) the Closing and delivery of the Deed to Purchaser.

3.4

Purchaser Indemnification.

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, "Seller's
Indemnified Parties"), from and against any and all damages, mechanics' liens,
liabilities, losses, demands, actions, causes of action, claims, costs and
expenses (including reasonable attorneys' fees, including the cost of in-house
counsel and appeals) (collectively, "Losses") arising from or related to
Purchaser's or its Consultants' entry onto the Property, and any Inspections or
other matters performed by Purchaser with respect to the Property during the
Feasibility Period or otherwise.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller's
prior written consent, which consent may be withheld in Seller's sole
discretion.  Seller hereby expressly consents to Purchaser's performance of a
Phase I environmental study of the Property to be conducted by an environmental
engineer reasonably acceptable to Seller.  Further, Seller shall have the right,
without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use best efforts to
minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  Purchaser shall give Seller
at least one week's notice prior to entry into any Improvements occupied by
Tenants to enable Seller to give the appropriate notice required by Arizona law.
 No consent by the Seller to any such activity shall be deemed to constitute a
waiver by Seller or assumption of liability or risk by Seller.  Purchaser hereby
agrees to restore, at Purchaser's sole cost and expense, the Property to the
same condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article 3.  Purchaser shall maintain and cause its third party
consultants to maintain (a) casualty insurance and commercial general liability
insurance with coverages of not less than $1,000,000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located.  If not already delivered prior to
the Effective Date, Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.  The provisions of this Section 3.4 shall survive the
termination of this Contract, and if not so terminated, the Closing and delivery
of the Deed to Purchaser.





3.5

Property Materials.

3.5.1

Within 10 days after the Effective Date, and to the extent the same exist and
are in Seller's possession or reasonable control (subject to Section 3.5.2),
Seller agrees to make the documents set forth on Schedule 3.5 (the "Materials")
available at the Property for review and copying by Purchaser at Purchaser's
sole cost and expense.  In the alternative, at Seller's option and within the
foregoing 10-day period, Seller may deliver some or all of the Materials to
Purchaser, or make the same available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site).  To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this Section
3.5.1, Purchaser shall notify Seller and Seller shall use commercially
reasonable efforts to deliver the same to Purchaser within 5 Business Days after
such notification is received by Seller; provided, however, that under no
circumstances will the Feasibility Period be extended and Buyer's sole remedy
will be to terminate this Contract pursuant to Section 3.2.

3.5.2

In providing such information and Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  Any information and Materials
provided by Seller to Purchaser under the terms of this Contract is for
informational purposes only and, together with all Third-Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser (if Purchaser is otherwise entitled to such Deposit pursuant to the
terms of this Contract) if this Contract is terminated for any reason.
 Purchaser shall not in any way be entitled to rely upon the accuracy of such
information and Materials.  Purchaser recognizes and agrees that the Materials
and other documents and information delivered or made available by Seller
pursuant to this Contract may not be complete or constitutes all of such
documents which are in Seller's possession or control, but are those that are
readily available to Seller after reasonable inquiry to ascertain their
availability.  Purchaser understands that, although Seller will in good faith
use commercially reasonable efforts to locate and make available the Materials
and other documents required to be delivered or made available by Seller
pursuant to this Contract, Purchaser will not rely on such Materials or other
documents as being a complete and accurate source of information with respect to
the Property, and will instead in all instances rely exclusively on its own
Inspections and Consultants with respect to all matters which it deems relevant
to its decision to acquire, own and operate the Property.

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 10 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a rent roll for the
Property listing the move-in date, monthly base rent payable, lease expiration
date and unapplied security deposit for each Lease (the "Rent Roll").  The Rent
Roll shall be part of the Materials for all purposes under this Contract and
Seller makes no representations or warranties regarding the Rent Roll other than
the express representation set forth in Section 6.1.7.  Seller shall update the
Rent Roll in accordance with Section 5.2.10.





3.5.4

The provisions of this Section 3.5 shall survive the Closing and delivery of the
Deed to Purchaser.

3.6

Property Contracts.  On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to Seller (the "Property Contracts Notice")
specifying any Property Contracts which Purchaser desires to terminate at the
Closing (the "Terminated Contracts"); provided that (a) the effective date of
such termination after Closing shall be subject to the express terms of such
Terminated Contracts (and, to the extent that the effective date of termination
of any Terminated Contract is after the Closing Date, Purchaser shall be deemed
to have assumed all of Seller's obligations under such Terminated Contract as of
the Closing Date (but not including any obligations arising out of Seller's
actions prior to Closing)), (b) if any such Property Contract cannot by its
terms be terminated, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty or premium for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees or penalties.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assumed by Purchaser (including any Property
Contract that, because of advance notice requirements, will be temporarily
assumed by Purchaser pending the effective date of termination after the Closing
Date) is assignable but requires the applicable vendor to consent to the
assignment or assumption of the Property Contract by Seller to Purchaser, then,
prior to the Closing, Purchaser shall be responsible for obtaining from each
applicable vendor a consent (each a "Required Assignment Consent") to the
assignment of the Property Contract by Seller to Purchaser (and the assumption
by Purchaser of all obligations under such Property Contract).  Purchaser shall
indemnify, hold harmless and, if requested by Seller (in Seller's sole
discretion), defend (with counsel approved by Seller) Seller's Indemnified
Parties from and against any and all Losses arising from or related to
Purchaser's failure to obtain any Required Assignment Consent.

ARTICLE IV
TITLE

4.1

Title Documents.  Within 10 calendar days after the Effective Date, Seller shall
cause to be delivered to Purchaser an ALTA extended form commitment for title
insurance ("Title Commitment") for the Property in an amount equal to the
Purchase Price from Title Insurer for an owner's title insurance policy (the
"Title Policy") on the most recent standard American Land Title Association
form, together with copies of all instruments identified as exceptions therein
(together with the Title Commitment, referred to herein as the "Title
Documents").  Seller shall be responsible only for payment of the basic premium
for the standard Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the extended portion of
Title Commitment and the Title Policy, and any requested endorsements.

4.2

Survey.  Within 3 Business Days after the Effective Date, Seller shall deliver
to Purchaser or make available at the Property the existing survey of the
Property (the "Existing Survey") dated January 10, 2007, and prepared by Stantec
Consulting (subject to Section 3.5.2).  Purchaser acknowledges and agrees that
delivery of the Existing Survey is subject to Section 3.5.2.  To the extent that
Purchaser desires that a new survey of the Property be prepared (or that the
Existing Survey be updated), Purchaser shall request the same in writing to
Seller no later than 5 Business Days after the Effective Date.  Seller also
independently may elect to order a new or updated survey of the Property either
before or after the Effective Date (such new or updated survey (whether
requested by Purchaser or ordered by Seller), together with the Existing Survey,
is referred to herein as the "Survey").  Any new or updated survey may be
ordered by Seller from the surveyor who prepared the Existing Survey or from
such other surveyor as Seller determines in its reasonable discretion.
 Purchaser shall be solely responsible for the cost and expense of the
preparation of any new or updated survey ordered by Seller or requested by
Purchaser pursuant to the terms of this Section 4.2.

4.3

Objection and Response Process.  On or before the date which is 15 days after
the Effective Date (the "Objection Deadline"), Purchaser shall give written
notice (the "Objection Notice") to the attorneys for Seller of any matter set
forth in the Title Documents or the Survey to which Purchaser objects (the
"Objections").  If Purchaser fails to tender an Objection Notice on or before
the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 20 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any.
 Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice, Purchaser may, as its exclusive remedy,
elect by written notice given to Seller on or before 25 days after the Effective
Date (the "Final Response Deadline") either (a) to accept the Title Documents
and Survey with resolution, if any, of the Objections as set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price, or
(b) to terminate this Contract, in which event the Initial Deposit shall be
returned to Purchaser (subject to Purchaser's obligation under Section 3.5.2 to
return or certify the destruction of all Third-Party Reports and information and
Materials provided to Purchaser as a pre-condition to the return of the Initial
Deposit).  If Purchaser fails to give notice to terminate this Contract on or
before the Final Response Deadline, Purchaser shall be deemed to have elected to
approve and irrevocably waived any objections to any matters covered by the
Title Documents or the Survey, subject only to resolution, if any, of the
Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections).

4.4

Permitted Exceptions.  The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed "Permitted Exceptions":

4.4.1

All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics' liens and taxes due and payable with
respect to the period preceding Closing, (c) the standard exception regarding
the rights of parties in possession, which shall be limited to those parties in
possession pursuant to the Leases, and (d) the standard exception pertaining to
taxes, which shall be limited to taxes and assessments payable in the year in
which the Closing occurs and subsequent taxes and assessments;





4.4.2

All Leases;

4.4.3

[Intentionally left blank];

4.4.4

Applicable zoning and governmental regulations and ordinances;

4.4.5

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.6

The terms and conditions of this Contract.

4.5

Existing Deed of Trust.  It is understood and agreed that, whether or not
Purchaser gives an Objection Notice with respect thereto, any deeds of trust
and/or mortgages which secure the Note (collectively, the "Deed of Trust") shall
not be deemed a Permitted Exception, whether Purchaser gives further written
notice of such or not, and shall, pursuant to Section 5.4.7, be paid off,
satisfied, discharged and/or cured from proceeds of the Purchase Price at
Closing.

4.6

Purchaser Financing.  Purchaser assumes full responsibility to obtain the funds
required for settlement, and Purchaser's acquisition of such funds shall not be
a contingency to the Closing.

ARTICLE V
CLOSING

5.1

Closing Date.  The Closing shall occur on the earlier of (i) a date which is 30
days following the expiration of the Feasibility Period, or (ii) April 30, 2007
(the "Closing Date") through an escrow with Escrow Agent, whereby the Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date to the last Business Day
of the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, or to such other date (either in the same month or the next)
as Seller reasonably determines is desirable in connection with the Loan Payoff.
 Further, the Closing Date may be extended without penalty at the option of
Seller to a date not later than 30 days following the Closing Date specified in
the first sentence of this paragraph above (or, if applicable, as extended by
Seller pursuant to the second sentence of this paragraph) to satisfy any
condition to Closing, or such later date as is mutually acceptable to Seller and
Purchaser.

5.2

Seller Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date, Seller shall deliver to Escrow Agent, each of the following items:

5.2.1

Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions, and the requisite Affidavit of
Real Property Value in the standard form required in the State of Arizona to be
prepared by Escrow Agent.

5.2.2

A Bill of Sale in the form attached as Exhibit C.





5.2.3

A General Assignment in the form attached as Exhibit D (the "General
Assignment").

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared by Purchaser and
countersigned by Seller to each of the vendors under the Terminated Contracts
informing them of the termination of such Terminated Contract as of the Closing
Date (subject to any delay in the effectiveness of such termination pursuant to
the express terms of each applicable Terminated Contract) (the "Vendor
Terminations").

5.2.6

A closing statement executed by Seller.

5.2.7

A title affidavit or at Seller's option an indemnity, as applicable, in the
customary form reasonably acceptable to Seller to enable Title Insurer to delete
the standard exceptions to the title insurance policy set forth in this Contract
(other than matters constituting any Permitted Exceptions and matters which are
to be completed or performed post-Closing) to be issued pursuant to the Title
Commitment; provided that such affidavit does not subject Seller to any greater
liability, or impose any additional obligations, other than as set forth in this
Contract; and

5.2.8

A certification of Seller's non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing,  and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller's
authority to consummate this transaction.

5.2.10

An updated Rent Roll reflecting the information required in Section 3.5.3;
provided, however, that the content of such updated Rent Roll shall in no event
expand or modify the conditions to Purchaser's obligation to close as specified
under Section 8.1.

5.3

Purchaser Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date (except for the balance of the Purchase Price which is to be delivered at
the time specified in Section 2.2.4), Purchaser shall deliver to the Escrow
Agent (for disbursement to Seller upon the Closing) the following items with
respect to the Property being conveyed at such Closing:

5.3.1

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2

A title affidavit (or at Purchaser's option an indemnity) pertaining to
Purchaser's activity on the Property prior to Closing, in the customary form
reasonably acceptable to Purchaser, to enable Title Insurer to delete the
standard exceptions to the title insurance policy set forth in this Contract
(other than matters constituting any Permitted Exceptions and matters which are
to be completed or performed post-Closing) to be issued pursuant to the Title
Commitment; provided that such affidavit does not subject Purchaser to any
greater liability, or impose any additional obligations, other than as set forth
in this Contract.





5.3.3

The requisite Affidavit of Real Property Value to be prepared by Escrow Agent on
the standard form required in the State of Arizona.

5.3.4

A closing statement executed by Purchaser.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

Notification letters to all Tenants prepared and executed by Purchaser in the
form attached hereto as Exhibit G.

5.3.8

The Vendor Terminations (Purchaser shall be solely responsible for identifying
each of the Terminated Contracts (subject to the terms and conditions of Section
3.6) and addressing and preparing each of the Vendor Terminations for execution
by Purchaser and Seller).

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

5.4

Closing Prorations and Adjustments.

5.4.1

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare and provide to Purchaser at least 3 Business
Days prior to the Closing Date a proration schedule (the "Proration Schedule")
of the adjustments described in this Section 5.4 prior to Closing.  Such
adjustments shall be paid by Purchaser to Seller (if the prorations result in a
net credit to Seller) or by Seller to Purchaser (if the prorations result in a
net credit to Purchaser), by increasing or reducing the cash to be paid by
Purchaser at Closing.

5.4.2

Operating Expenses.  All of the operating, maintenance, taxes (other than real
estate taxes, such as rental taxes), and other expenses incurred in operating
the Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to Closing and Purchaser shall pay all such expenses that accrue
from and after the Closing Date.

5.4.3

Utilities.  Seller shall notify each utility company serving the Property to
terminate Seller's account, effective as of noon on the Closing Date.  Seller
shall cooperate with Purchaser in having all utilities transferred to
Purchaser's name as of the Closing Date so as to prevent any stoppage of
service.  Seller shall be entitled to the return of any deposit(s) posted by it
with any utility company.

5.4.4

Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any special assessments payable in installments payable in the
calendar year of Closing, shall be prorated to the date of Closing, based upon
actual days involved.  The proration of real property taxes and installments of
assessments shall be based upon the assessed valuation and tax rate figures
(assuming payment at the earliest time to allow for the maximum possible
discount) for the year in which the Closing occurs to the extent the same are
available; provided, however, that in the event that actual figures (whether for
the assessed value of the Property or for the tax rate) for the year of Closing
are not available at the Closing Date, the proration shall be made using figures
from the preceding year (assuming payment at the earliest time to allow for the
maximum possible discount).  The proration of real property taxes or
installments of assessments shall be final and not subject to re-adjustment
after Closing

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date (prorated
for any partial month).  Purchaser shall receive all collected rent and income
attributable to dates from and after the Closing Date.  Seller shall receive all
collected rent and income attributable to dates prior to the Closing Date.
 Notwithstanding the foregoing, no prorations shall be made in relation to
either (a) non-delinquent rents which have not been collected as of the Closing
Date, or (b) delinquent rents existing, if any, as of the Closing Date (the
foregoing (a) and (b) referred to herein as the "Uncollected Rents").  In
adjusting for Uncollected Rents, no adjustments shall be made in Seller's favor
for rents which have accrued and are unpaid as of the Closing, but Purchaser
shall pay Seller such accrued Uncollected Rents as and when collected by
Purchaser.  Purchaser agrees to bill Tenants of the Property for all Uncollected
Rents and to take reasonable actions to collect Uncollected Rents.  After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant for
collection of the Uncollected Rents owed to Seller, and the delivery of the
Leases Assignment shall not constitute a waiver by Seller of such right;
provided, however, that the foregoing right of Seller shall be limited to
actions seeking monetary damages and, in no event, shall Seller seek to evict
any Tenant in any action to collect Uncollected Rents.  Purchaser agrees to
cooperate with Seller in connection with all efforts by Seller to collect such
Uncollected Rents and to take all steps, whether before or after the Closing
Date, as may be necessary to carry out the intention of the foregoing,
including, without limitation, the delivery to Seller, within 7 days after a
written request, of any relevant books and records (including, without
limitation, rent statements, receipted bills and copies of tenant checks used in
payment of such rent), the execution of any and all consents or other documents,
and the undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser's obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits or required to be paid by any of the Tenants to secure
their respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance").
 Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.6.3

With respect to operating expenses, taxes, utility charges, other operating cost
pass-throughs, retroactive rental escalations, sums or charges payable by
Tenants under the Tenant Leases, to the extent that Seller has received as of
the Closing payments allocable to periods subsequent to Closing, the same shall
be properly prorated with an adjustment in favor of Purchaser, and Purchaser
shall receive a credit therefor at Closing.  With respect to any payments
received by Purchaser after the Closing allocable to Seller prior to Closing,
Purchaser shall promptly pay the same to Seller.

5.4.7

Existing Loan.  On the Closing Date, a sufficient amount of the Seller's
proceeds of the Purchase Price will be used to pay the outstanding principal
balance of the Note together with all interest accrued under the Note prior to
the Closing Date (the "Loan Payoff").  It shall be solely Seller's obligation to
obtain any existing reserves, impounds and other accounts maintained in
connection with the Loan, and the same shall be released in Good Funds to Seller
at the Closing unless credited by Lender against the amount due under the Note.

5.4.8

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.

5.4.9

Employees.  All of Seller's and Seller's manager's on-site employees shall have
their employment at the Property terminated as of the Closing Date.

5.4.10

Closing Costs.  Purchaser shall pay any transfer, sales, use, gross receipts or
similar taxes, any premiums or fees required to be paid by Purchaser with
respect to the Title Policy pursuant to Section 4.1, and one-half of the
customary closing costs of the Escrow Agent.  Seller shall pay the cost of
recording any instruments required to discharge any liens or encumbrances
against the Property, the base premium for the Title Policy to the extent
required by Section 4.1, and one-half of the customary closing costs of the
Escrow Agent.  




5.4.11

[Intentionally left blank.]

5.4.12

Possession.  Possession of the Property, subject to the Leases, Property
Contracts which are not identified as Terminated Contracts during the
Feasibility Period (subject to the limitations of Section 3.6), and Permitted
Exceptions, shall be delivered to Purchaser at the Closing upon release from
escrow of all items to be delivered by Purchaser pursuant to Section 5.3,
including, without limitation, the Purchase Price.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, and Seller's books and
records (other than proprietary information) (collectively, "Seller's
Property-Related Files and Records") regarding the Property shall be made
available to Purchaser at the Property after the Closing.  Purchaser agrees, for
a period of not less than three (3) years after the Closing (the "Records Hold
Period"), to (a) provide and allow Seller reasonable access to Seller's
Property-Related Files and Records for purposes of inspection and copying
thereof, and (b) reasonably maintain and preserve Seller's Property-Related
Files and Records.  If at any time after the Records Hold Period, Purchaser
desires to dispose of Seller's Property-Related Files and Records, Purchaser
must first provide Seller prior written notice (the "Records Disposal Notice").
 Seller shall have a period of 30 days after receipt of the Records Disposal
Notice to enter the Property (or such other location where such records are then
stored) and remove or copy those of Seller's Property-Related Files and Records
that Seller desires to retain.  Purchaser agrees (i) to include the covenants of
this Section 5.4.12 pertaining to Seller's Property-Related Files and Records in
any management contract for the Property (and to bind the manager thereunder to
such covenants), and (ii) to bind any future purchaser of the Property to the
covenants of this Section 5.4.12 pertaining to Seller's Property-Related Files
and Records.  Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to Purchaser's failure to comply with the provisions of this Section
5.4.12.  

5.4.13

Leases.  Any laundry lease premiums shall be prorated as of Closing.

5.4.14

Survival.  The provisions of this Section 5.4 shall survive the Closing and
delivery of the Deed to Purchaser.

5.5

Post Closing Adjustments.  In general, and except as otherwise provided in this
Contract or the Closing Documents, Seller shall be entitled to all income, and
shall pay all expenses, relating to the operation of the Property for the period
prior to the Closing Date and Purchaser shall be entitled to all income, and
shall pay all expenses, relating to the operation of the Property for the period
commencing on and after the Closing Date.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom) in accordance with the provisions of Section 5.4
of this Contract; provided, however, that neither party shall have any
obligation to re-adjust any items (a) after the expiration of 60 days after
Closing, or (b) subject to such 60-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate).  The
provisions of this Section 5.5 shall survive the Closing and delivery of the
Deed to Purchaser.





ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.  Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, Seller represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date (provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1):

6.1.1

Seller is validly existing and in good standing under the laws of the state of
its formation and, subject to Section 8.2.4, has or at the Closing shall have
the entity power and authority to sell and convey the Property and to execute
the documents to be executed by Seller and prior to the Closing will have taken
as applicable, all corporate, partnership, limited liability company or
equivalent entity actions required for the execution and delivery of this
Contract, and the consummation of the transactions contemplated by this
Contract.  The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Seller is a
party or by which Seller is otherwise bound, which conflict, breach or default
would have a material adverse affect on Seller's ability to consummate the
transaction contemplated by this Contract or on the Property.  Subject to
Section 8.2.4, this Contract is a valid, binding and enforceable agreement
against Seller in accordance with its terms;

6.1.2

Other than the Leases, the Property is not subject to any written lease executed
by Seller or, to Seller's knowledge, any other possessory interests of any
person;

6.1.3

Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.4

Except for (a) any actions by Seller to evict Tenants under the Leases, or
(b) any matter covered by Seller's current insurance policy(ies) to Seller's
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property;

6.1.5

To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property;

6.1.6

To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date; and

6.1.7

To the knowledge of Seller, the Rent Roll (as updated pursuant to Section
5.2.10) is accurate in all material respects.

6.2

AS-IS.  Except for Seller's Representations, the Property is expressly purchased
and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller's Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller's Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller's Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller provides or has
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller's Indemnified Parties.  Purchaser shall rely
only upon any title insurance obtained by Purchaser with respect to title to the
Property.  Purchaser acknowledges and agrees that no representation has been
made and no responsibility is assumed by Seller with respect to current and
future applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.  The
provisions of this Section 6.2 shall survive the Closing and delivery of the
Deed to Purchaser.

6.3

Survival of Seller's Representations.  Seller and Purchaser agree that Seller's
Representations shall survive Closing for a period of 6 months (the "Survival
Period").  Seller shall have no liability after the Survival Period with respect
to Seller's Representations contained herein except to the extent that Purchaser
has requested arbitration against Seller during the Survival Period for breach
of any of Seller's Representations.  Under no circumstances shall Seller be
liable to Purchaser for more than $50,000 in any individual instance or in the
aggregate for all breaches of Seller's Representations, nor shall Purchaser be
entitled to bring any claim for a breach of Seller's Representations unless the
claim for damages (either in the aggregate or as to any individual claim) by
Purchaser exceeds $5,000.  In the event that Seller breaches any representation
contained in Section 6.1 and Purchaser had knowledge of such breach prior to the
Closing Date, Purchaser shall be deemed to have waived any right of recovery,
and Seller shall not have any liability in connection therewith.

6.4

Definition of Seller's Knowledge.  Any representations and warranties made "to
the knowledge of Seller" shall not be deemed to imply any duty of inquiry.  For
purposes of this Contract, the term Seller's "knowledge" shall mean and refer
only to actual knowledge of the Designated Representative of the Seller and
shall not be construed to refer to the knowledge of any other partner, officer,
director, agent, employee or representative of the Seller, or any affiliate of
the Seller, or to impose upon such Designated Representative any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Representative any individual
personal liability.  As used herein, the term Designated Representative shall
refer to Steve Peters who is the Regional Property Manager handling this
Property (the "Regional Property Manager").  

6.5

Representations And Warranties Of Purchaser.  For the purpose of inducing Seller
to enter into this Contract and to consummate the sale and purchase of the
Property in accordance herewith, Purchaser represents and warrants to Seller the
following as of the Effective Date and as of the Closing Date:

6.5.1

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Arizona.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Seller.





6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.

6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C.
§ 1956(c)(7).

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser.

ARTICLE VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts.  During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business Seller may enter
into new Property Contracts, new Leases, renew existing Leases or modify,
terminate or accept the surrender or forfeiture of any of the Leases, or
institute and prosecute any available remedies for default under any Lease or
Property Contract without first obtaining the written consent of Purchaser;
provided, however, Seller agrees that any such new or renewed Leases shall not
have a term in excess of 1 year (or such longer period of time for which such
Leases are entered into by Seller in the ordinary course of its operation of the
Property), without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.  From the period from the
Feasibility Date to the Closing Date, Seller shall only modify any existing
Property Contracts or enter into new Property Contracts that are terminable upon
30 days prior written notice.  

7.2

General Operation of Property.  Except as specifically set forth in this
Article 7, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in the Seller's sole
discretion to address (a) any life or safety issue at the Property or (b) any
other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3

Liens.  Other than utility easements and temporary construction easements
granted by Seller in the ordinary course of business, Seller covenants that it
will not voluntarily create or cause any lien or encumbrance to attach to the
Property between the Effective Date and the Closing Date (other than Leases and
Property Contracts as provided in Section 7.1) unless Purchaser approves such
lien or encumbrance, which approval shall not be unreasonably withheld or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.  Purchaser's obligation to close under this
Contract, shall be subject to and conditioned upon the fulfillment of each and
all of the following conditions precedent:

8.1.1

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4

Neither Seller nor Seller's general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last 6 months a debtor in any bankruptcy
proceeding.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price.
 

8.2

Seller's Conditions to Closing.  Without limiting any of the rights of Seller
elsewhere provided for in this Contract, Seller's obligation to close with
respect to conveyance of the Property under this Contract shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Seller shall have received all consents, documentation and approvals necessary
to consummate and facilitate the transactions contemplated hereby, including,
without limitation, a tax free exchange pursuant to Section 13.19 (and the
amendment of Seller's (or Seller's affiliates') partnership or other
organizational documents in connection therewith), (a) from Seller's partners,
members, managers, shareholders or directors to the extent required by Seller's
(or Seller's affiliates') organizational documents (collectively referred to as
Required Partnership Consents"), and (b) as required by law.  Seller agrees to
notify Purchaser in writing at least 2 days prior to the expiration of the
Feasibility Period whether Seller has received all Required Partnership
Consents.  At such time as Seller notifies Purchaser in writing that it has
received all Required Partnership Consents, then the conditions in this Section
8.2.4 relating to all Required Partnership Consents shall be satisfied; and

8.2.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

ARTICLE IX
BROKERAGE

9.1

Indemnity.  Seller represents and warrants to Purchaser that it has dealt only
with Sean M. Cunningham, CB Richard Ellis, 2415 East Camelback Road, 1st Floor,
Phoenix, Arizona 85016-4290 ("Broker") in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party.  The provisions of this Section 9.1





shall survive the termination of this Contract, and if not so terminated, the
Closing and delivery of the Deed to Purchaser.

9.2

Broker Commission.  If the Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract.  Broker shall not be
deemed a party or third party beneficiary of this Contract.

9.3

Broker Signature Page.  As a condition to Seller's obligation to pay the
commission pursuant to Section 9.2, Broker shall execute the signature page for
Broker attached hereto solely for purposes of confirming the matters set forth
therein; provided, however, that (a) Broker's signature hereon shall not be a
prerequisite to the binding nature of this Contract on Purchaser and Seller, and
the same shall become fully effective upon execution by Purchaser and Seller,
and (b) the signature of Broker will not be necessary to amend any provision of
this Contract.

9.4

Licensing Disclosure.  Certain principals of Purchasers are licensed real estate
brokers in the State of Arizona, but are acting herein solely on their own
behalves and not for the benefit of Seller.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.  If Purchaser defaults in its obligations hereunder to (a)
deliver the Initial Deposit or, should Purchaser approve of the feasibility of
the Property, the Additional Deposit (or any other deposit or payment required
of Purchaser hereunder), (b) deliver to the Seller the deliveries specified
under Section 5.3 on the date required thereunder, or (c) deliver the Purchase
Price at the time required by Section 2.2.4 and close on the purchase of the
Property on the Closing Date, then, immediately and without notice or cure,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 10 days after written notice from Seller, then Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser's indemnity and confidentiality obligations
hereunder, Seller's sole and exclusive remedy for Purchaser's failure to perform
its obligation to purchase the Property or breach of a representation or
warranty.  Seller expressly waives the remedies of specific performance and
additional damages for such default by Purchaser.  SELLER AND PURCHASER
ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY
PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE
AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2

Seller Default.  If Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Contract,
including to sell the Property as required by this Contract and such default
continues for more than 10 days after written notice from Purchaser, then, at
Purchaser's election and as Purchaser's sole and exclusive remedy, either (a)
this Contract shall terminate, and all payments and things of value, including
the Deposit, provided by Purchaser hereunder shall be returned to Purchaser
(subject to Purchaser's obligation under Section 3.5.2 to return or certify the
destruction of all Third-Party Reports and information and Materials provided to
Purchaser as a pre-condition to the return of the Deposit) and Purchaser may
recover, as its sole recoverable damages (but without limiting its right to
receive a refund of the Deposit), its direct and actual out-of-pocket expenses
and costs, including but not limited to Purchaser’s deposits to obtain financing
for the acquisition of the Property (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$150,000 in aggregate, or (b) Purchaser may seek specific performance of
Seller's obligation to deliver the Deed pursuant to this Contract (but not
damages).  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.
 PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to Closing, and the cost of repair is more than $150,000,
then Seller shall have no obligation to repair such damage or destruction and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller.  In the event Purchaser fails to terminate this
Contract within the foregoing 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price,
notwithstanding any such damage or destruction, and Seller and Purchaser shall,
at Closing, execute and deliver an assignment and assumption (in a form
reasonably required by Seller’s insurer) of Seller's rights and obligations with
respect to the insurance claim and related to such casualty, and thereafter
Purchase shall receive all remaining insurance proceeds pertaining to such claim
(plus a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith and not spent by Seller for
demolition, site cleaning, restoration or other repairs).

11.2

Minor Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to the Closing, and the cost of repair is equal to or less
than $150,000, this transaction shall be closed in accordance with the terms of
this Contract, notwithstanding the damage or destruction; provided, however,
Seller shall make such repairs to the extent of any recovery from insurance
carried on the Property if such repairs can be reasonably effected before the
Closing.  Subject to Section 11.3, if Seller is unable to effect such repairs
prior to Closing, then Seller and Purchaser shall, at Closing, execute and
deliver an assignment and assumption (in a form reasonably required by Seller’s
insurer) of Seller's rights and obligations with respect to the insurance claim
and related to such casualty, and thereafter Purchase shall receive all
remaining insurance proceeds pertaining to such claim (plus a credit against the
Purchase Price at Closing in the amount of any deductible payable by Seller in
connection therewith and not spent by Seller for demolition, site cleaning,
restoration or other replacement or repairs).

11.3

Repairs.  To the extent that Seller elects to commence any repair, replacement
or restoration of the Property prior to Closing, then Seller shall be entitled
to receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration;
provided that Seller must first obtain Purchaser’s consent to the terms thereof,
such consent not to be unreasonably withheld or delayed. The provisions of this
Section 11.3 shall survive the Closing and delivery of the Deed to Purchaser.

ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.  In the event that, at any time on or before Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder (subject to
Purchaser's obligation under Section 3.5.2 to return or certify the destruction
of all Third-Party Reports and information and Materials provided to Purchaser
as a pre-condition to the return of the Deposit).  If Purchaser fails to
terminate this Contract within such 10-day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.  This Contract shall not be binding on either party
until executed by both Purchaser and Seller.  As provided in Section 2.3.5 and
Section 9.3 above, neither the Escrow Agent's nor the Broker's execution of this
Contract shall be a prerequisite to its effectiveness.

13.2

Exhibits And Schedules.  All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3

Assignability.  This Contract is not assignable by Purchaser without first
obtaining the prior written approval of the Seller, except that Purchaser may
assign this Contract to one or more entities so long as (a) Purchaser is an
affiliate of the purchasing entity(ies), (b) Purchaser is not released from its
liability hereunder, and (c) Purchaser provides written notice to Seller of any
proposed assignment no later than 10 days prior to the Closing date.  As used
herein, an affiliate is a person or entity managed by, controlled by, under
common control with, or controlling another person or entity.

13.4

Binding Effect.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.5

Captions.  The captions, headings, and arrangements used in this Contract are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.6

Number And Gender Of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

13.7

Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally-recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified or registered mail, return receipt requested; or (d) sent by confirmed
facsimile transmission with an original copy thereof transmitted to the
recipient by one of the means described in subsections (a) through (c) no later
than 3 Business Days thereafter.  All notices shall be deemed effective when
actually delivered as documented in a delivery receipt; provided, however, that
if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

MC Realty Advisers, LLC
8553 E. San Alberto Drive
Scottsdale, Arizona  85258
Attention:  Ken McElroy
Telephone:  480-998-5400
Facsimile:  480-998-8099
ken.mcelroy@mccompanies.com

with copy to:




The Kohn Law Firm

1200 N. Eldorado Place

Suite H-810

Tucson, Arizona  85715

Attention:  Sidney Y. Kohn

Telephone:  520-721-4921

Facsimile:  520-722-5767

skohn@kohnlawfirm.net




To Seller:

VMS National Properties Joint Venture

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Kris Vercauteren

Telephone:  303-691-4345

Facsimile:  303-378-7832




and:




VMS National Properties Joint Venture

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282








with copy to:

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq., Senior Vice President

Telephone: 303-691-4303

Facsimile:  303-300-3260

john.spiegleman@aimco.com




and a copy to:

Brownstein Hyatt Farber Schreck, P.C.

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention:  Joshua J. Widoff, Esq. and Catherine C. Gale, Esq.

Telephone: 303-223-1100

Facsimile:  303-223-1111

jwidoff@bhfs.com and cgale@bhfs.com




Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell, National Commercial Closing Specialist

Telephone:  800-729-1906
whowell@stewart.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8

Governing Law And Venue.  The laws of the State of Arizona shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified in the conflict of laws provisions thereof.  Subject to
Section 13.25, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in the Superior Court of Maricopa County,
Arizona (the "Court"), and the parties hereto expressly consent to the venue and
jurisdiction of such court.

13.9

Entire Agreement.  This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.





13.10

Amendments.  This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) as provided in Section 2.3.5
above, the signature of the Escrow Agent shall not be required as to any
amendment of this Contract other than an amendment of Section 2.3, and (b) as
provided in Section 9.3 above, the signature of the Broker shall not be required
as to any amendment of this Contract.

13.11

Severability.  In the event that any part of this Contract shall be held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.12

Multiple Counterparts/Facsimile Signatures.  This Contract may be executed in a
number of identical counterparts.  This Contract may be executed by facsimile
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.13

Construction.  No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the
drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.

13.14

Confidentiality.  Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Seller's lenders, attorneys, majority
investors and accountants.  Any information and Materials provided by Seller to
Purchaser hereunder are confidential and Purchaser shall be prohibited from
making such information public to any other person or entity other than its
agents and legal representatives, without Seller's prior written authorization,
which may be granted or denied in Seller's sole discretion.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.
 Notwithstanding the provisions of Section 13.9, Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.15

Time Of The Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.

13.16

Waiver.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.





13.17

Attorneys Fees.  In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the prevailing
party in such litigation, as determined by the Court, shall be entitled to
recover from the other party its reasonable attorneys' fees and expenses
incidental to such litigation and arbitration, including the cost of in-house
counsel and any appeals, with the amount thereof being determined by the Court's
judge and not a jury.

13.18

Time Periods.  Should the last day of a time period fall on a weekend or legal
holiday, the next Business Day thereafter shall be considered the end of the
time period.

13.19

1031 Exchange.  Seller and Purchaser acknowledge and agree that the purchase and
sale of the Property may be part of a tax-free exchange under Section 1031 of
the Code for either Purchaser or Seller.  Each party hereby agrees to take all
reasonable steps on or before the Closing Date to facilitate such exchange if
requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
a reasonable number of documents, i.e. for not more than 3 separate exchanges,
required in connection with such exchange), and (d) no dates in this Contract
will be extended as a result thereof.  Notwithstanding anything to the contrary
contained in the foregoing, if Seller so elects to close the transfer of the
Property as an exchange, then (i) Seller, at its sole option, may delegate its
obligations to transfer the Property under this Contract, and may assign its
rights to receive the Purchase Price from Purchaser, to a deferred exchange
intermediary (an "Intermediary") or to an exchange accommodation titleholder, as
the case may be; (ii) such delegation and assignment shall in no way reduce,
modify or otherwise affect the obligations of Seller pursuant to this Contract;
(iii) Seller shall remain fully liable for its obligations under this Contract
as if such delegation and assignment shall not have taken place; (iv)
Intermediary or exchange accommodation titleholder, as the case may be, shall
have no liability to Purchaser; and (v) the closing of the transfer of the
Property to Purchaser shall be undertaken by direct deed from Seller (or, if
applicable, from other affiliates of Seller whom Seller will cause to execute
such deeds) to Purchaser or to exchange accommodation titleholder, as the case
may be. Notwithstanding anything to the contrary contained in the foregoing, if
Purchaser so elects to close the acquisition of the Property as an exchange,
then (i) Purchaser, at its sole option, may delegate its obligations to acquire
the Property under this Contract, and may assign its rights to receive the
Property from Seller, to an Intermediary or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of Purchaser pursuant to
this Contract; (iii) Purchaser shall remain fully liable for its obligations
under this Contract as if such delegation and assignment shall not have taken
place; (iv) Intermediary or exchange accommodation titleholder, as the case may
be, shall have no liability to Seller; and (v) the closing of the acquisition of
the Property by Purchaser or the exchange accommodation titleholder, as the case
may be, shall be undertaken by direct deed from Seller (or, if applicable, from
other affiliates of Seller whom Seller will cause to execute such deeds) to
Purchaser (or to exchange accommodation titleholder, as the case may be).





13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
 Purchaser acknowledges that this Contract is entered into by Seller which is an
Illinois general partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.21

No Exclusive Negotiations.  Seller shall have the right, at all times prior to
the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract or binding Contract with a third-party
for the sale of the Property unless such Contract is contingent on the
termination of this Contract without the Property having been conveyed to
Purchaser.

13.22

ADA Disclosure.  Purchaser acknowledges that the Property may be subject to the
federal Americans With Disabilities Act (the "ADA") and the federal Fair Housing
Act (the "FHA").  The ADA requires, among other matters, that tenants and/or
owners of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representation.

13.23

No Recording.  Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without Seller's prior written consent,
which consent may be withheld at Seller's sole discretion.  If the Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract.  Purchaser hereby
appoints the Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.24

Relationship of Parties.  Purchaser and Seller acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of property.  Neither Purchaser nor Seller is,
nor shall either hold itself out to be, the agent, employee, joint venturer or
partner of the other party.

13.25

Dispute Resolution.  Any controversy, dispute, or claim of any nature arising
out of, in connection with, or in relation to the interpretation, performance,
enforcement or breach of this Contract (and any closing document executed in
connection herewith), including any claim based on contract, tort or statute,
shall be resolved at the written request of any party to this Contract by
binding arbitration.  The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located.
 The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
prevailing party and charge the cost of arbitration to the party which is not
the prevailing party.  Notwithstanding anything herein to the contrary, this
Section 13.25 shall not prevent Purchaser or Seller from seeking and obtaining
equitable relief on a temporary or permanent basis, including, without
limitation, a temporary restraining order, a preliminary or permanent injunction
or similar equitable relief, from a court of competent jurisdiction located in
the state in which the Property is located (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury.  The court's jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.25.

13.26

AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or AIMCO, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the AIMCO Marks is granted, transferred, assigned or conveyed
as a result of this Contract.  Purchaser further agrees that, except for "Forest
Ridge," the rights to which shall be assigned to Purchaser at Closing, Purchaser
will not use the AIMCO Marks for any purpose.

13.27

Non-Solicitation of Employees.  Purchaser acknowledges and agrees that, without
the express written consent of Seller, neither Purchaser nor any of Purchaser's
employees, affiliates or agents shall solicit any of Seller's employees or any
employees located at the Property (or any of Seller's affiliates' employees
located at any property owned by such affiliates) for potential employment.

13.28

Survival.  Except for (a) all of the provisions of this Article 13 (other than
Section 13.19 and 13.21), and (b) any provision of this Contract which expressly
states that it shall so survive, and (c) any payment obligation of Purchaser
under this Contract (the foregoing (a), (b) and (c) referred to herein as the
"Survival Provisions"), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and, if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions) shall be merged into the Closing documents and shall not
survive Closing.

13.29

Multiple Purchasers.  As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract.  In the event that "Purchaser" has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.  In the event that Seller receives notice from any entity
being a Purchaser hereunder, the same shall be deemed to constitute notice from
all entities being a Purchaser hereunder.  In the event that any entity being a
Purchaser hereunder takes any action, breaches any obligation or otherwise acts
pursuant to the terms of this Contract, the same shall be deemed to be the
action of the other entity(ies) being a Purchaser hereunder and the action of
"Purchaser" under this Contract.  In the event that Seller is required to give
notice or take action with respect to Purchaser under this Contract, notice to
any entity being a Purchaser hereunder or action with respect to any entity
being a Purchaser hereunder shall be a notice or action to all entities being a
Purchaser hereunder.  In the event that any entity being a Purchaser hereunder
desires to bring an action or arbitration against Seller, such action must be
joined by all entities being a Purchaser hereunder in order to be effective.  In
the event that there is any agreement by Seller to pay any amount pursuant to
this Contract to Purchaser under any circumstance, that amount shall be deemed
maximum aggregate amount to be paid to all parties being a Purchaser hereunder
and not an amount that can be paid to each party being a Purchaser hereunder.
 In the event that Seller is required to return the Initial Deposit, Additional
Deposit or other amount to Purchaser, Seller shall return the same to any entity
being a Purchaser hereunder and, upon such return, shall have no further
liability to any other entity being a Purchaser hereunder for such amount.  The
foregoing provisions also shall apply to any documents, including, without
limitation, the General Assignment and Assumption and the Assignment and
Assumption of Leases and Security Deposits, executed in connection with this
Contract and the transaction(s) contemplated hereby.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.  Seller and Purchaser hereby acknowledge delivery of the Lead Based
Paint Disclosure attached as Exhibit H hereto.  The provisions of this
Section 14.1 shall survive the Closing and delivery of the Deed to Purchaser.

14.2

Consent Agreement.  Testing (the "Testing") has been performed at the Property
with respect to lead-based paint.  Law Engineering and Environmental Services,
Inc. performed the Testing and reported its findings in the Certification dated
May 14, 2001, a copy of which is attached hereto as Exhibit I (the "Report").
 The Report certifies the Property as lead-based paint free.  By execution
hereof, Purchaser acknowledges receipt of a copy of the Report, the Lead-Based
Paint Disclosure Statement attached hereto as Exhibit H, and acknowledges
receipt of that certain Consent Agreement (the "Consent Agreement") by and among
the United States Environmental Protection Agency (executed December 19, 2001),
the United States Department of Housing and Urban Development (executed January
2, 2002), and Apartment Investment and Management Company ("AIMCO") (executed
December 18, 2001).  Because the Property has been certified as lead-based paint
free, Seller is not required under the Consent Agreement to remediate or abate
any lead-based paint condition at the Property prior to the Closing.  Purchaser
acknowledges and agrees that (1) after Closing, the Purchaser and the Property
shall be subject to the Consent Agreement and the provisions contained herein
related thereto and (2) that Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.  The provisions of this Section 14.2 shall
survive the termination of this Contract, and if not so terminated, the Closing
and delivery of the Deed to Purchaser.







[Remainder of Page Intentionally Left Blank]





NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

SELLER:




VMS NATIONAL PROPERTIES JOINT VENTURE,




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I

 

BY: MAERIL, INC.,

       its Managing General Partner

 




By:

/s/Brian J. Bornhorst

Name:

Brian J. Bornhorst

Title:

Vice President




And By: VMS NATIONAL RESIDENTIAL PORTFOLIO II

 

 

BY: MAERIL, INC.,

       its Managing General Partner

 

 

 

 

 




By:

/s/Brian J. Bornhorst

Name:

Brian J. Bornhorst

Title:

Vice President




PURCHASER:




MC REALTY ADVISERS, LLC, an Arizona

limited liability company




By:

RAPA INVESTMENT SERVICES

LIMITED PARTNERSHIP, LLLP, an

Arizona limited liability limited partnership,

Authorized Member




By

JAYFAY MANAGEMENT

SERVICES, INC., an Arizona

corporation, General Partner




By:

/s/Ross A. McCallister

Ross A. McCallister

President



